

115 HR 2235 IH: SAFE SEAT Act
U.S. House of Representatives
2017-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2235IN THE HOUSE OF REPRESENTATIVESApril 28, 2017Ms. Judy Chu of California introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo improve air travel for passengers, and for other purposes.
	
 1.Short titleThis Act may be cited as the Saving All Flyers from Ejection and Securing Everyone’s Access to Travel Act or the SAFE SEAT Act. 2.Air travel improvements (a)In generalThe Secretary of Transportation shall issue or revise regulations to ensure that—
 (1)a passenger, after boarding an aircraft for a flight, is not subjected to the use of force or involuntary removal unless directly necessary for safety or security;
 (2)air carriers resolve all issues relating to overbooking of a flight prior to beginning boarding for that flight; and
 (3)air carriers, before an individual is denied boarding involuntarily with respect to a flight, make a compensation offer—
 (A)to any individual willing to voluntarily forgo boarding for that flight; and (B)in an amount that is at least the maximum compensation amount required under Federal regulations for passengers denied boarding involuntarily.
 (b)Air carrier definedIn this section, the term air carrier has the meaning given that term in section 40102(a) of title 49, United States Code. 